DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “Provided is” (line 1) can be implied. Removal of the phrase and beginning the abstract with –A power transmission shaft—would overcome the objection.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshihiro (JP 2004293714).
Regarding claim 1, Toshihiro discloses a power transmission shaft (Abstract, Fig. 1-2), comprising:
a metal shaft member (13, 14; lines 199-201); and
a resin shaft member (12) connected to the metal shaft member (13, 14) in an axial direction of the power transmission shaft (Fig. 1-2),
wherein the resin shaft member (12) is made of fiber reinforced plastic (lines 196-199),
wherein the metal shaft member (13, 14) and the resin shaft member (12) are joined to each other through a close-contact fitting portion between a male spline (16), which is formed in an outer surface of the metal shaft member (13, 14; Fig. 1-2), and a female spline formed by press-fitting the male spline into the resin shaft member (lines 66-68), and
wherein an edge (edge of serrations that are press-fitted into the FRP shaft) is formed at a radially outer edge portion of a press-fitting-start end surface (surface of serrations within the FRP shaft, Fig. 1) of the male spline (16) of the metal shaft member so as to protrude forward in a press-fitting direction (Fig. 1).
Regarding claim 3, Toshihiro discloses an outer surface of each of projecting teeth of the male spline (16) is formed into a radially-outer-side tapered surface inclining backward in the press-fitting direction from a press-fitting-start edge (edge of the serrations 16 that are inserted into the shaft, meaning the right side of Fig. 10c) toward a radially inner side of each of the projecting teeth (Fig. 10c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro (JP 2004293714) in view of Saito (US 2008/0069636).
Regarding claim 2, Toshihiro discloses a press-fitting-start end surface of the male spline (front surface of 16 that enters into the shaft 12, Fig, 1-2). Toshihiro does not expressly disclose an end-surface-side tapered surface inclining backward in the press-fitting direction from an outer edge toward a radially inner side of the press-fitting-start end surface.
Saito teaches an end-surface-side tapered surface (25a, Fig. 5) inclining backward in the press-fitting direction from an outer edge (24’, Fig. 5) toward a radially inner side of the press-fitting-start end surface in order to more reliably scratch off material during press-fitting (Paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface of Toshihiro with the tapered surface and edge of Saito in order to couple a first and second shaft for common rotation and promote coaxial alignment of the components.
Regarding claim 4, Toshihiro discloses an outer surface of each of projecting teeth of the male spline (16) is formed into a radially-outer-side tapered surface inclining backward in the press-fitting direction from a press-fitting-start edge (edge of the serrations 16 that are inserted into the shaft, meaning the right side of Fig. 10c) toward a radially inner side of each of the projecting teeth (Fig. 10c).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./		/Josh Skroupa/
Examiner, Art Unit 3678          					Primary Examiner, Art Unit 3678